DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner prosecuting this case has changed.  Please direct all future corresponds to Katherine Salmon. 
This action is in response to papers filed 3/21/2022.
Claims 1-4, 6-7, 12-13, 15-18 and 21-28 are pending. Claims 17, 21 and 22 are withdrawn as being drawn to non-elected subject matter. 
The following rejections for Claims  1-4, 6-7, 12-13, 15-16, 18 and 23-28 are newly applied or modified based upon amendments to claims.  With response to arguments following.
This action is FINAL. 
Withdrawn Objections and Rejections
	The objection to the dawning made in the previous office action is withdrawn based upon amendments to the specification.  
	The improper Markush rejection, 35 USC 112b, 35 USC 112a, 35 USC 103 and 35 USC 101  made in the previous office action is withdrawn based upon amendments to the claims. 
Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 12-13, 15-16, 18 and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The modification of identifying that LEF1 level are increased at least 2 fold compared to a control and diagnosing the subject as having CTCL (steps c and d) have been reviewed but do not appear to be described in the instant specification.  The paragraphs recited in the remarks provide that expression was determined, however, the specification does not explictly state identifying that LEF1 level are increased at least 2 fold compared to a control and diagnosing the subject as having CTCL.  Although the specification teaches expression of LEF1, the specification does not describe diagnosis with LEF1 of at least 2 fold and diagnosis. 

Modified Scope of Enablement
Claims 1-4, 6-7, 12-13, 15-16, 18 and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for measuring expression of LEF1, does not reasonably provide enablement for correlation of 2 fold increased expression of LEF1 to diagnosis of CTCL.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
Factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112(a) have been described in courts in In re Wand, 9 USPQ2d 1400 (CAFC 1988). Wand states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims
The claims are drawn to methods for determining the presence of cutaneous T cell lymphoma comprising measuring LEF1 identifying at least 2 fold increased compared to a control and diagnosing CTCL.
The specification does not appear to provide support for such a correlation.
Guidance in the Specification 
The description of target gene spans 14 pages of the specification (instant specification paras. [0030]-[0080]). Even for the genes listed in the specification, there is no guidance as to the relationship of upregulation or downregulation in any species and determining presence of any CTCL.  
 While Figure 2 of Example 1 depicts 17 exemplary genes tested in lesional, non-lesional and healthy skin samples, the data is inconsistent. However, does not provide which genes are increased 2 fold. 
Examples 1-3 does not directly cite LEF1, but rather point to the genes in the figures and asserts that the data is provided in figures 5-7b.  Although teaches figures do recite LEF1, it is not clear from the description that LEF1 level are increased at least 2 fold compared to a control and diagnosing the subject as having CTCL (steps c and d)

Unpredictability in the art and the state of the prior art 
Dulmage teaches gene expression studies in CTCL have proved not only heterogeneity between patients, but also significant diversity of gene expression within the same patient. For example, in a recent study by Jones et al. using CD4+ T cells, expression of PLS3, the most consistently reported upregulated gene in patients with SS, was identified in only 60% of patients with SS and 38% of patients with MF with peripheral blood involvement. Furthermore, heterogeneity of expression of PLS3 was observed within the same malignant population isolated from the same patient. (Dulmage et al. Brit J of Derm (2013) 169:6, 1188-1197, 1189). 

Quantity of Experimentation
To practice the claimed methods requires that one knows the identity LEF1 was upregulated and can diagnose  CTCL  however the specification does not provide support for this correlation. The data does not show a clear association between the exemplary genes and the presence of CTCL (See instant specification, Fig. 2) and therefore does not show diagnosis. 
Conclusion
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high level of skill in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill in the art to perform the method of the claims as broadly written.
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following. 
	The reply asserts that the claims have been amended to the enabling association of LEF1 with increased of at least 2 fold an cites Examples 1-3 and figures 2, 5, 6, and 7A (p. 7).
	These arguments have been fully reviewed but have not been found persuasive.  
	As noted above, Examples 1-3 does not directly cite LEF1, but rather point to the genes in the figures and asserts that the data is provided in figures 5-7b.  Although teaches figures do recite LEF1, it is not clear from the description that LEF1 level are increased at least 2 fold compared to a control and diagnosing the subject as having CTCL (steps c and d)
CONCLUSION

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached   9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634